Citation Nr: 1418873	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent before August 7, 2009, and an initial rating in excess of 50 percent from August 7, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2009, the Veteran appeared at the RO and testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.  

In May 2010, the Board remanded the case to the RO for additional development.  Thereafter, the RO in an April 2011 rating decision granted a 50 percent rating for the PTSD, effective August 7, 2009.  The Veteran continued his appeal for a higher rating, and the case was returned to the Board for its consideration.  

The Board notes that since the most recent supplemental statement of the case in April 2011, the Agency of Original Jurisdiction (AOJ) has associated with the claims file (in electronic form) additional evidence in the form of additional VA treatment records and a VA examination report.  In March 2014, the Board received from the Veteran's representative a waiver of the Veteran's right to have the evidence initially considered by the RO, pursuant to 38 C.F.R. § 20.1304(c).  

It is also noted that the issues of service connection for low back pain and numbness of both legs, and of higher ratings for bilateral hearing loss and tinnitus, were raised by the Veteran in a statement received in March 2014.  As these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Upon review of the record, the Board finds that further development is required before the Veteran's claim may be finally adjudicated.

In a preliminary review of the claims file, the Board notes that a VA treatment record, dated in June 2011 (since the prior Board remand), indicates that the Veteran was awaiting a determination in regard to an application for disability benefits from the Social Security Administration (SSA).  The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (VA has a duty to obtain relevant SSA records, which relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.).  Therefore, the Veteran's records pertaining to his application for Social Security benefits must be requested.

The most recent treatment records on file for the Veteran were received in January 2014.  The RO should ensure that the Veteran's claims file contains all updated records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA all records pertaining to the Veteran's application for SSA disability benefits, including a copy of the determination on his claim and all records considered.  If the records are unavailable because they have been lost or destroyed, it should be so certified for the record (along with an explanation for their unavailability). 

2.  Obtain and associate with the claims file, all VA records relative to the evaluation and treatment of the Veteran for PTSD since January 2014.

3.  Following completion of the foregoing, review the record including any new evidence added to the claims file, and determine whether an additional VA examination is warranted to decide the claim.  For example, if the evidence suggests that the Veteran's PTSD has increased in severity, schedule him for the appropriate VA examination to ascertain the nature and severity of the disability and the extent to which the disability may or may not preclude obtaining and maintaining gainful employment.

4.  After completion of the above development, adjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

